Case 2:20-cr-00154- CIC Document 4 Filed 03/19/20 Pagelofi1l Page ID#:23

 

Memorandum — sa
OQER 001! (.0C9C
Subject:

 

_| Date:

United States v. Justin J. Kim March 19, 2020

 

 

qa -!

To: From: ‘ [= S ‘as
KIRY K. GRAY VERONICA DRAGALIN, aS ss
Clerk, United States District Court Assistant United States A pINEY a - -&
Central District of California Criminal Division 2 me =
222
For purposes of determining. whether the above-referenced matter, nome filed|on qs >
March 19, 2020: , ome
(a) should be assigned to the Honorable André Birotte Jr., it . — 5 Ss
Uis '
is not
a matter that was pending in the United States Attorney’s Office (USAO) on or before
August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central District of California.
(b) should be assigned to the Honorable Michael W. Fitzgerald, it
Cis .
Xl,is not

(1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’

National Security Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Section in the USAO’s Criminal Division on or before August
3, 2015, or a matter in which the National Security Section was previously involved; (3) a

matter pending in the USAO’s National Security Division on or after September 14

2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or.

has been personally involved or on which he has personally consulted while employed i in
the USAO.

 

oo . 7
noice waged
VERONICA-DRAGALIN

 

Assistant United States Attorney
